Citation Nr: 0402305	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
from September 30, to October 2, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2001 and 
September 2002 by the Department of Veterans Affairs Medical 
Center (VAMC) in Shreveport, Louisiana.  


REMAND

The veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility in 
September and October of 2001.  Generally, the admission of a 
veteran to a non-VA hospital at VA expense must be authorized 
in advance.  See 38 C.F.R. § 17.54.  The veteran's treatment 
at the non-VA facility was not authorized.  Nevertheless, 
under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted 
below), the VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  

In addition, the reimbursement for emergency medical 
treatment for a nonservice-connected disorder (which is not 
aggravating a service-connected disability) is subject to a 
separate set of requirements.  Under 38 C.F.R. § 17.1002 
(Substantive conditions for payment or reimbursement) payment 
or reimbursement under 38 U.S.C. 1725 for emergency services 
may be made only if all of the following conditions are met: 
(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public; 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part); 
(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized); 
(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment; 
(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment); 
(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and 
(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725). 

The veteran alleges that the treatment which he required in 
September and October 2001 was for a service-connected 
disability, specifically a problem affecting his lower 
extremities.  He has previously established service 
connection for degenerative joint disease of the lumbar 
spine, residuals of frozen feet (right and left), and 
degenerative joint disease of the cervical spine. 

The record which is before the Board includes the veteran's 
claims file and his medical administrative service file.  The 
records of treatment in September and October 2001 are 
contained in the claims file, but not in the medical 
administrative service file.  The statement of the case 
reflects that the VAMC considered the bills from the 
hospitalization in September and October 2001, but did not 
consider the actual medical treatment records.  The Board 
notes that consideration of such records is necessary to 
evaluate the veteran's claim that the treatment was given for 
a service-connected disability.  Such a determination is 
essential because the criteria for obtaining reimbursement 
for a service-connected disability, contained in 38 C.F.R. 
§ 17.120, are less restrictive than the criteria for 
obtaining reimbursement for emergency treatment for a 
nonservice-connected disability, contained in 38 C.F.R. 
§ 17.1002.  For example, the criteria contained in § 17.1002 
contain a provision which precludes payment where a veteran 
has other medical insurance, whereas such a provision is not 
contain in § 17.120.  In light of the foregoing, additional 
procedural actions are required prior to further review of 
the issue on appeal. 

In addition, the Board notes that there have been significant 
changes in the law and regulations applicable to the 
appellant's claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In reviewing the file, the Board concludes that additional 
notice to the appellant would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
appellant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant. 

2.  The MC should next review the 
relevant evidence, including the actual 
treatment records from September and 
October 2001, and readjudicate the claim 
seeking reimbursement.  The VAMC should 
make a specific determination as to 
whether the treatment given in September 
and October 2001 was rendered for a 
service-connected disability; for 
nonservice-connected disabilities 
associated with or held to be aggravating 
an adjudicated service-connected 
disability; or was for any disability of 
a veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability.  The RO 
should then adjudicate the claim for 
reimbursement under the appropriate 
regulation as discussed above.

3.  If the benefit sought is not granted, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided an opportunity to respond.  This 
supplemental statement of the case must 
reflect citations to the relevant 
portions of 38 C.F.R. § 17.120 and 
§ 17.1002.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




